I cannot believe it could be seriously contended that the Legislature could not constitutionally permit cities or towns to associate themselves together for the purpose of performing certain municipal functions which none of them would be financially capable of separately performing. The manner of supplying water to the inhabitants of municipalities is a municipal function, whether it is on one side or the other of the increasingly shadowy line between functions exercised proprietarily or governmentally. If the Legislature chooses some other way to permit cities to combine their resources for the purpose of supplying each with water, such as was endeavored to be done by the Metropolitan Water Act (Laws 1935, c. 110), rather than providing for the mere association, there would have to be something in the Constitution quite definite to prohibit it before we could say that the method was not constitutional. A Metropolitan Water District authorized by the act is a political and public entity, separate from any of the cities embraced within the confines over which it operates. It would be so had the act not so specified. It is not an association of cities like a municipal league which might be given by law certain powers as an association. It is not even a composite of municipal entities. It is not a super-municipal entity in the sense that it is sovereign over the cities which are included within its confines. It is connected with the cities and towns which are included within its territorial limits over which it operates, but is an entity distinct from any of those entities. While its activities embrace the same portions of the earth's surface as do those of the cities and towns which are included within its confines, that does not make it a mere combination or an addition of city and town *Page 270 
entities. Every public entity which operates over communities governmentally must necessarily operate over a territory, because communities live and have their being on particular portions of the earth's surface. But every county, city, or town is really an entity distinct from the mere territory over which it operates. The territorial limitations simply limit the property, the persons, and the communities in regard to which the city or town entity functions. It is incorrect to think of a city or town as operating primarily on territory. A city is not just a territorial division or a portion of the earth's surface which could equally well be defined by metes and bounds. A city is a public corporation possessing a number of powers and duties with respect to the people, and the communities which live therein, and with respect to the things which are located therein and transactions which take place therein. The essence of the nature of a city or town entity depends upon the functions it may perform with respect to the people and things within its territorial confines. In the last analysis the difference between the various public agencies in the state is not so much that some have limited territorial jurisdiction in their impingment on these relationships, while others operate regardless of territorial limitations, but in the nature of the functions which they exercise. It is from this standpoint that we may determine whether the entity which this act authorizes is a "special commission" as meant by article 6, § 29, of the Constitution. A Metropolitan Water District is given the power to perform certain municipal functions. The function of building, acquiring, and operating water plants for delivery of water to the inhabitants of the city or town is unquestionably now a municipal function. As to whether it is a governmental function is still a question subject to difference of opinion. In the case of Pasadena v.Chamberlain, cited in the main opinion, the court points out that the distinction between governmental and proprietary powers is "fast fading out." The distinction, I believe, is, au fond, traditional. The function which a municipality *Page 271 
exercised for the protection of property and persons within its confines — police and fire protection — were perhaps most fundamentally governmental. These were extended gradually to include protection against dishonest trade practices, cheating, light weight, and under standard selling. This was really an extension of the policing to multitudinous business relationships. Parallel to these functions were those of building better cities — first streets, sewers, and municipal buildings, then parks, later extended to recreational facilities such as bathhouses, beaches, golf courses, play grounds, and dance halls.
On the other hand, the supplying of water, light, and gas were considered as commodities and subjects of commerce and were performed almost altogether in the beginning by private corporations. The matter of sewage was first performed by private corporations but came over very early together with water as a municipal function. When these services were performed by a municipality, the municipality was considered to be acting in a private or proprietary capacity. See Western Sav. Fund Soc. v.Philadelphia, 31 Pa. 175, 72 Am. Dec. 730; Commonwealth v.Casey, 231 Pa. 170, 80 A. 78, 34 L.R.A. (N.S.) 767. It is stated in Baldwin's Century Edition of Bouvier's Law Dictionary:
"As ordinarily constituted, municipal corporations have a dual character, the one governmental, legislative, or public; the other, proprietary or private. In their public capacity a responsibility exists in the performance of acts for the public benefit, and in this respect they are merely a part of the machinery of government of the sovereignty creating them, and the authority of the state is supreme. But in their proprietary or private character their powers are supposed to be conferred not from considerations of state, but for the private advantage of the particular corporation as a distinct legal personality."
Undoubtedly there is a difference between the nature of these service functions as compared with the so-called governmental functions. But there is also a difference between the various governmental functions. There is a difference between maintaining a police force and maintaining a park. So in the end the distinctions may be traditional *Page 272 
rather than natural or characteristic. However, when our Constitution was adopted this distinction between governmental and proprietary functions was quite well recognized and it will be necessary to interpret some of the terms and phrases of our Constitution with this difference in mind. Is a Metropolitan Water District a "special commission" as meant by that term as used in article 6, § 29, of the Constitution? In order that the provision may be analyzed we set it out in full:
"The Legislature shall not delegate to any special commission, private corporation or association, any power to make, supervise or interfere with any municipal improvement, money, property or effects, whether held in trust or otherwise, to levy taxes, to select a capitol site, or to perform any municipal functions."
Study of this and like provisions in other Constitutions reveals the fact that it appears in those other Constitutions in connection with other sections which give it more distinctly the content of purpose to prevent interference by the Legislature with local self-government, especially in the matter of such local units handling their property, improvements, and money. We believe the fundamental purpose of this whole section was to prevent interference with local self-government.
Mr. Black, in his work on Constitutional Law, says in the chapter on Municipal Corporations:
"The principle of local self-government is regarded as fundamental in American political institutions. It means that local affairs shall be decided upon and regulated by local authorities, and that the citizens of particular districts have the right to determine upon their own public concerns without being controlled by the general public or the state at large. For this purpose municipal corporations are established and are invested with rights and powers of government subordinate to the general authority of the state, but exclusive within their sphere. Municipal corporations are administrative agencies established for the local government of towns, cities, counties or other particular districts. The special powers conferred on them are not vested rights as against the state, nor are they in the nature of contracts, but, being wholly political, they exist only during the will of the legislature. *Page 273 
Such powers may at any time be changed, modified, repealed, or destroyed by the legislature, saving only the vested rights of individuals."
With this purpose to be subserved in mind, we must determine what content to give the words "special commission." Before doing that we pause to analyze the meaning of the term taken by itself without regard to the purposes which section 29 was intended to subserve. Just what was meant by the word "commission" it is difficult to say. Just how narrow the word "special" is meant to be, it is equally difficult to say. It is to be presumed that the word "commission" was advisedly used. It is defined in Webster's New International Dictionary as:
"A company of persons enjoined to perform some duty, to execute some trust; a body of commissioners."
And by the New Standard Dictionary as:
"a body composed of several persons acting under lawful authority to perform some public service, as a commission to codify."
Within its content of meaning is that which is derived from the more fundamental meaning of "commission," to wit, "to transact business of another under authority." One thinks of a state commission as exercising some special functions more directly for the state than for any given community in the state and as exercising them in regard to situations in a special field. Used alone, without the word "special," it suggests to the mind a body with rather special powers acting in relation to a limited field of human activities, as compared to the powers exercised by a county, city, or town which powers are more general but which are limited to communities. The powers exercised by the latter suggest something more fundamentally governmental and legislative, something more fundamentally affecting communities in their lives as a whole, rather than with respect to certain special transactions or relationships. The word "special" appears to circumscribe the word "commission" still further. It rather suggests a commission which is *Page 274 
specially created to do the things which are prohibited in that section. It may, however, be used in the sense of denoting a commission which has certain special functions as compared to a commission which has more general ones, or as compared to another commission with a different type of special functions. Thus, a public utilities commission has certain special functions as compared with the special functions of another commission such as the industrial commission or the securities commission.
Having discussed the meaning of the term "special commission" without resort to the extrinsic aid which the purposes which section 29 was intended to subserve might furnish, we now throw upon those words the illuminating light furnished by the objects which the section was designed to accomplish. One of the purposes of section 29 appears to be to prevent the Legislature from interfering with the property and powers of municipal corporations through some other governmental agency specially set up for the purpose of doing that. Under the Constitution counties, cities, and towns are recognized as having a certain amount of local autonomy. The Constitution sought to leave the Legislature the power of modifying, adding, or subtracting from the powers of municipal corporations; but such modification, addition, or subtraction of powers had to be general and could not be done by special legislation. That is to say, the Legislature could not pass an act specially directed at Salt Lake City or some other particular municipality. Section 29 was to prevent this being done indirectly by delegating to some commission certain powers which in their application might affect one or more cities specially. And, furthermore, to prevent all municipalities from being interfered with by outside agencies in the construction, management, or operation of their property. If any public agency, even including a city or town, were given the power to make, supervise, or interfere with a municipal improvement, municipal money, municipal property or effects of another city or town, it might be construed, to this extent, *Page 275 
to be a "special commission." The latter term may therefore take content, not so much from its intrinsic meaning, as from the nature of the powers and duties which are given to it. But a Metropolitan Water District appears to be designed not to interfere with municipal affairs but as a means to further them. But this section proceeds not only to prohibit the delegation to a special commission of the power to make, supervise, or interfere with municipal improvements, etc., but the power "to levy taxes," or "perform any municipal functions." When it comes to the levy of taxes or the performance of any municipal function, we must look to the Constitution of the agency as well as to the objects with which the Legislature sought to invest it in order to determine whether it is a "special commission." The powers which it may be given will be largely determinative of its Constitution. Certainly section 29 did not mean to prohibit any public agency, other then a municipal corporation, from performing any municipal function. If that were true, then any function which was ordinarily performed by a municipal corporation, being a municipal function, could not be performed by any other agency. Regulation of a street car system within the city is a municipal function. Because it is such, a public utility commission — a public agency — is not prohibited also from exercising control over urban street railway systems. Therefore while it may be possible to construe the term "special commission" as encompassing any public agency when it is given power to interfere with municipal property, improvements, or effects, when it comes to the prohibition against levying taxes or performing any municipal functions we must determine whether such agency is levying such taxes for the purpose of supplanting local government or is performing municipal functions in place of the local community. It is perhaps true that no public agency could be given power by the Legislature to levy taxes against property in a city or town for the purpose of performing the very municipal functions which said city or town was doing or could do. *Page 276 
Thus, it may be that section 29 prohibits an outside public agency from levying taxes for the performance of any municipal function or to prohibit it from performing any such municipal function as the city or town itself was doing or was capable of doing for that city or town — at least as far as its governmental powers are concerned. It is questionable whether an agency can be constitutionally created to go into a city and tax and run a police department or even to do for that city alone the proprietary functions which said city was doing or was capable of doing. That is not the same as saying that an entity could not be formed to do that which the city could not do because of the magnitude or character of the project or because it was such a project which must necessarily serve more than one city. Thus, if an agency were constituted to aid and not to interfere with the performance of a municipal function, the case might well be different. An illustration is at hand in the very case under consideration. Any one of the cities or towns, perhaps all of them, included in the water district sought to be formed, cannot perhaps undertake to carry through a project of the magnitude which the Legislature had in mind when this act was passed. It may even require the combined resources of several of these water districts, and extraneous financial aid, to accomplish it. Yet the end to be accomplished, to wit, furnishing the inhabitants of each city or town with water, is in itself a municipal function. But the building of an immense project to serve many cities is in itself of a magnitude and character as to take it out of the category of municipal functioning. It is certainly not the ordinary function of a municipality in this state to construct immense engineering projects for the bringing of water from long distances. A "municipal function" is that which municipalities ordinarily do, or are capable or doing, or which they may by the Legislature be permitted to do. Supplying water to its inhabitants and building appropriate waterworks to do this is a municipal function. Engaging in some vast engineering project far beyond its financial *Page 277 
powers, and perhaps its legal powers, but ultimately designed to supply its inhabitants, together with inhabitants of other cities, with water may be something more than a municipal function. If the building of the Boulder Dam was necessary to give the city of Los Angeles a water supply, it might still be a national rather than a municipal function, not only on account of the legal complications due to its interstate nature, but because of the magnitude of the project being such as to be beyond the capabilities of even a city of that size, or even of a state.
While, therefore, it may be that no public agency could make, supervise, or interfere with the municipal property, or, perhaps, levy taxes or perform those municipal functions regardless of the levying of taxes in a city or town which such city or town was doing or was capable of doing — a species of municipal interference — yet section 29 was not meant to prohibit all public agencies other than municipalities from levying taxes within the area of a town, or from performing noninterfering municipal functions. The kind of public agency which was prevented from levying taxes or from performing municipal functions within the area of a city, town, or county was an agency designed to take over local government in whole or in part, and not an agency designed to aid or further municipal functioning. The Constitution did not mean to prohibit the Legislature from setting up an agency such as is authorized by this act, which, within its territorial limits, is empowered to aid such cities and towns to accomplish the end which they are empowered to accomplish when the means is beyond their capabilities. In a sense the powers which the water district enjoys, upon being created, are not delegated to it by the Legislature. The Legislature has not set up an entity and directly given it powers. It has permitted the people of the various cities and towns which are to be included in the territorial limits of the entity to set up such an entity which, when and if they do, may exercise certain powers. If the people choose not to set it up, no powers come into being. *Page 278 
The people themselves in the last analysis have control of the situation. By this we do not mean to imply that the Legislature could invest an entity, which it might permit to be created by a vote of the people, with unconstitutional powers. The feature that the people themselves have the choice as to whether the entity shall come into existence and thus only exercise its powers goes to the point that such entity can hardly be said to be a "special commission" to which the Legislature has delegated powers. When the inhabitants of each city or town themselves by majority vote set up the entity which may then exercise powers given it for so coming into existence, it is persuasive that such entity is not the type designed to interfere with the local self-government of such communities.
From what has been said it is to be concluded that a Metropolitan Water District is not a "special commission" to which has been delegated the power to make, supervise, or interfere with municipal property, or which as such special commission has power to levy taxes or to perform any municipal function. There may be a possible exception in the case where the Metropolitan Water District is permitted to use the streets of a town or city apparently without the consent of such town or city. Such act may be an interference with a municipal improvement. However, we are at this time not called upon to determine that question, and so merely call attention to it so as not to make the above statement too sweeping. The case of Henshaw v.Foster, 176 Cal. 507, 169 P. 82, 84, supports the above conclusion. In that case it was contended that the powers given to a water district to levy and collect taxes were a delegation to a "special commission" to levy and collect taxes and therefore contravened a section of the California Constitution (article 11, § 13) which prohibited, like our section 29, the Legislature from a delegation
"to any special commission, private corporation, company, association or individual any power to make, control, appropriate, supervise or in any way interfere with any county, city, town or municipal improvement, *Page 279 
money, property, or effects, whether held in trust or otherwise, or to levy taxes or assessments or perform any municipal function whatever," etc.
It was held that the section was a general admonition against outside interference with local government. The court further held that the water district embracing several towns did not affect the right of local communities to govern themselves, stating:
"The corporate authority of such a district is the board of directors, and to that board is delegated the taxing power not in relation to matters of a purely local character in the included city or cities, but having reference to the affairs of the larger municipality, embracing within it the others of lesser areas. In this view of the statute there is no violation of section 13 because the Legislature does not delegate to the directors control or supervision of any of the purely local affairs of the cities, but by general law enables the inhabitants of a district including cities to form a district and to elect their own taxing board to raise the necessary funds for district purposes."
The second important question involved in this suit is to determine whether a Metropolitan Water District is a municipal corporation as meant by that phrase as used in section 4, art. 14, of the Constitution. Having concluded that it is not a special commission, does its exclusion from that class throw it over into the class of municipal corporations? The answer to that question, to my mind, is "no," because there may be many kinds of public entities other than special commissions or municipal corporations.
I would have more confidence in the application of the rule of ejusdem generis to the phrase "other municipal corporations" if it were not for the fact that in the named types of public corporations to which the phrase may be supposed only to apply is the school district. The functions of the school district are quite different and quite special as compared to the functions of a county, city, or town. If the phrase, "other municipal corporations," is taken to include only corporations of the types named in the language preceding it, it includes, among them, a corporation with very special powers, to wit, a school district. That being *Page 280 
the case, it might then be argued that it included other corporations with very special powers, such as Metropolitan Water Districts. But there are considerations more controlling in the determination of what meaning is to be given to the phrase "other municipal corporations."
The term "municipal" came from the Latin "Municipium," a town possessing the right of free Roman citizenship; that is, a free town. Webster's New International Dictionary defines "municipal" as that which enjoys local self-government, like that of a Roman municipium, said of a town, city, etc. A "municipal corporation" is defined by the same dictionary as a corporation created for the purposes of government. "Municipal" is defined by the New Standard Dictionary as, "Of or pertaining to a town or city, or its corporate or local government, hence pertaining to local self-government in general." "Municipality" is defined as a borough, town, or city possessed of a charter of incorporation conferring privileges of local government. A "municipal corporation" as defined in Baldwin's Second Edition of Bouvier's Law Dictionary is a "public corporation, created by government for political purposes, and having subordinate and local powers of legislation." This is the key to the meaning which the framers of the Constitution gave to this term. They had in mind what every intelligent layman has in mind when he thinks of a municipal corporation. The fundamental ingredient which differentiates a municipal corporation from other public agencies is the power to legislate and govern locally. The reader is referred to the excerpts from Black on Constitutional Law cited earlier in this opinion. All other agencies, whether special commissions or general commissions, administrative bodies, boards, departments, or bureaus do not have the power to make general rules of conduct for the guidance and the governing of inhabitants within a certain area in their transactions and conduct necessary for them to live together as a community. This power to prescribe for the conduct of its inhabitants in respect to their community life *Page 281 
and their relations and transactions with one another in the communities in which they live is essentially the same as the State Legislature itself enjoys in reference to the state at large. In fact, municipal corporations such as cities, towns, villages, boroughs, townships, or whatever they may be all act as governmental agencies for the state in local affairs of their own communities. This power to govern locally is quite different from the administrative powers enjoyed by boards, commissions, departments, bureaus, etc. A school district is on the border line. Its powers may be more administrative than governmental, although it has some governmental powers in that it governs a community in matters of education.
Entities which are designed to distribute water, power, gas, or to dispose of sewage, deal in services and, incidental to the distribution of services or of any kind of commodity, there must be regulation and administration; but this is not what we think of as government.
At the time the Constitution was adopted, the makers did not use the term "municipal corporation" as meaning some public entity which had the power to exercise what might also be a municipal function. That test might bring in almost every entity as a municipal corporation. We have heretofore shown that municipal functions have been classed as governmental and proprietary and that the proprietary came later than the governmental. If, at any given age in the history of a city or town, we look at the type of functions, it may at that time have had the right to exercise, and then call any of those functions a "municipal function," and then argue that any public entity which may exercise one or more of those functions is itself a municipal corporation, we give the phrase a too broad signification. For instance, if a territory is given the right to lay a tax for mosquito abatement and in regard to that activity is permitted to regulate, it could hardly be said to be a municipal corporation because it had that one function which a municipality itself might have. Likewise, I doubt whether a public entity, *Page 282 
given the power to construct or acquire water systems for the distribution of water to the communities within the area over which it is permitted to operate, is a municipal corporation because of the fact that it in the end accomplishes the same function which cities and towns in their evolution exercised, to wit, the supplying of water to inhabitants of the city or town. In short, I do not believe that the sole test as to whether a public entity is a municipal corporation lies in the fact that it may exercise some one or more municipal functions; that is, some one or more function which a county, city, or town may exercise.
I think the test of a "municipal corporation," as used in section 4, supra, and as intended by the framers of the Constitution, embraced the power to legislate in local matters and to exercise certain governmental functions such as were generally excised by counties, cities, and towns, and similar local governing units, as distinguished from "proprietary functions." The Metropolitan Water District does not exercise the governmental functions as that term is generally meant when applied to the activities of municipalities. It exercises proprietary functions purely. Its regulatory and administrative powers in regard to the water and water systems which it may own or operate are incidental to its proprietary functions. In this case, if the Metropolitan Water District is a municipal corporation, it will be held down to a 4 per cent debt limit, whereas the Legislature endeavored to give it a 10 per cent limit. As stated in the main opinion, we should approach the problem, not with the idea of seeing whether we can condemn it as unconstitutional, but whether we can hold it as constitutional. Consequently, all doubts should be resolved in favor of its constitutionality as a whole and as to its parts. For these reasons I concur with the main opinion that "other municipal corporation," as used in section 4, art. 14, of the Constitution, would not encompass a Metropolitan Water District and that, therefore, the debt limit would be 10 per cent rather than 4 per cent. *Page 283 
This opinion is borne out by the fact that I do not believe that the framers of the Constitution had in mind the desire to prevent any public corporation, whatever the necessity or desirability of the functions which it was designed to perform, from operating because of that particular debt limitation. Situations might be conceived of in the future where it may be necessary or desirable, in order adequately to cope with advancing or necessitous economic situations, to carry on in a magnitude not now thought of. The debt limitation is not necessarily related to the annual tax. A bond issue on low interest rates amortized over fifty years may be much less burdensome than a smaller one payable over twenty-five years, with a higher rate of interest, and a necessity of accomplishing the object which only the larger debt limit would permit might be quite imperative. If it were contemplated that the debt limit of 4 per cent was one which was in favor of the property within a city or town for all activities which a municipality might carry on, whether performed by the municipality or by some other agency not a municipality, then certainly no other public corporation could be given the power to increase that debt limit. The limitation on borrowing by another and different type of public corporation, even for functions which might be classed as municipal, was not intended to be included in that clause. I recognize the tenability of the argument that the Constitution by implication sought to protect the property owner from having to pay taxes levied for the purpose of paying off the principal of borrowed money in excess of 4 per cent of the value of his property, when such borrowing was done by the municipality in which he lived or by any other corporation which endeavored to borrow the money for such functions or activities as the municipality might have performed. But the debt limitation is one not given to specific property owners but is a limitation on the community at large.
As pointed out in the main opinion, a county might, while performing in a countrywide manner, do for a town in its *Page 284 
confines some of the same functions which the town was doing, and borrow for such activities, for which it would have an additional limit of 4 per cent. No other municipal corporation, whether superimposed on the same or on combined area could again do municipal functions and borrow to exceed 4 per cent; but another type of corporation not a special commission and not a municipal corporation could be granted power to increase the indebtedness more than 4 per cent.
I am of the opinion that the Legislature was not prohibited by section 31 of article 6 of the Constitution from permitting a county, city, town, or other political subdivision from lending its credit or subscribing to stock or bonds in aid of any public corporation formed to carry out the very purposes for which the county, city, town, etc., was organized to do. In other words, the section is directed against the practice which was prevalent at the time our Constitution was drafted amongst states and municipalities, to wit, that of aiding private ventures instituted for private profit but which it was thought would indirectly benefit and develop the particular local division loaning its credit. Where a city or other political subdivision of the state determined it could use another instrument of government or other political subdivision to accomplish a purpose which it was authorized to do, this section of the Constitution did not apply. Given a purpose or object within its powers, such as water or power development and distribution, the political subdivision which has such powers is not prohibited from loaning its credit to some other public agency when that public agency is one of the instrumentalities designed reasonably for the accomplishment or execution of such objects and purposes. For instance, if a political subdivision was empowered to borrow for the construction of waterworks, there is nothing in this section of the Constitution to prevent the Legislature from permitting it to join with other political subdivisions and, instead of borrowing directly, set up another instrumentality and loan its credit *Page 285 
so that that instrumentality might perform the service of constructing or distributing water. And there is nothing to prevent the Legislature from permitting such political subdivisions from loaning their credit to federal agencies, or in fact to agencies which may not either be considered as state or federal, if the acts which such agencies are constituted to do are those acts which are necessary and appropriate for the fulfillment of those powers, purposes, or objects which the political subdivision itself might directly do. The means for the accomplishment of an object, purpose, or power should be left flexible so that the appropriate type of instrument may be employed in accordance with the particular economic situation which the political subdivision finds itself confronted with. It is well known that municipalities in their earlier history may each by its own means and financial capacity adequately supply its own inhabitants with water, but in a state like ours where water is scarce, when towns develop into cities and cities into larger cities, situations come about where it is necessary to go quite far for a water supply, and in such cases it might be impossible for any of the cities, by themselves, in view of financial capabilities, to tap such source of supply. Then it becomes necessary for the various cities to combine their resources and in order to effect a combination of their financial resources and adminster them certain legal instrumentalities, such as separate corporations, separate public and even quasi-public entities, may have to be set up through which all of such cities, whether in the form of a combined association or in the form of a separate entity as a Metropolitan Water District, may function in combination. If the result to be accomplished is constitutional generally the means taken to accomplish that result will be constitutional. Here the result is a public purpose — the supplying cities with water — eminently constitutional. Unless some express prohibition stands in the way, the means for accomplishing it, where reasonably directed to that result, will not be declared unconstitutional. *Page 286 
It is not necessary now to stop to determine whether, in the loaning of its credit, it would have to include such contingent indebtedness or the cost of bonds or stocks which it might purchase within the debt limitation to which it was subject. That question is not before us. If and when a Metropolitan Water District attempts to act as surety for an amount which, if it is compelled to respond, will require it, together with other indebtedness, to create an indebtedness greater than its debt limitation, then that question may be decided. I think a Metropolitan Water District is a political subdivision of the state, but as long as it loans its credit or subscribes for stocks and bonds in agencies, at least of a public nature which are designed to carry through or accomplish its legitimate purposes, it may, as far as section 31, art. 6, of the Constitution, do so.
For the above reasons I concur in the prevailing opinion in holding that the socalled Metropolitan Water District Act does not contravene the Constitution in respect to any of the objections which have been urged against its constitutionality in this lawsuit.